FILED
                             NOT FOR PUBLICATION                           MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BERNABE ORLANDO NAJERA-                          No. 12-73419
GOMEZ,
                                                 Agency No. A072-528-465
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Bernabe Orlando Najera-Gomez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order denying his application for cancellation

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review. We lack jurisdiction to review the BIA’s discretionary     We

      We lack jurisdiction to review the BIA’s discretionary determination that

Najera-Gomez failed to demonstrate the requisite hardship for cancellation of

removal. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      We also lack jurisdiction to consider Najera-Gomez’s contention that his

case warrants a favorable exercise of prosecutorial discretion. See id.

      PETITION FOR REVIEW DISMISSED.




                                          2                                   12-73419